Citation Nr: 1447392	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  07-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbosacral spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2013 the Board testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO. A transcript of the hearing is of record.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in August 2013 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons explained below, the issue of service connection for a lumbar spine disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Competent medical evidence links the Veteran's current hearing loss disability with noise exposure during service.  

2.  Tinnitus is shown by competent medical evidence to be associated with the Veteran's hearing loss. 



CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 

2.  The requirements to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts on appeal that he incurred hearing loss and tinnitus due to acoustic trauma in service.  He cites duties as a heavy truck driver, to include driving in the vicinity of the flight line at Tan Son Nhut Air Force Base.  During his VA examination, he also endorsed noise exposure from firearms.  

VA examination from October 2006 reveals the Veteran has bilateral hearing loss  in accordance with 38 C.F.R. § 3.385.  Thus, a current disability is established.  Additionally, the Veteran's report of noise exposure during service is competent and credible, in light of his duties in service.  Thus, the only question remaining is whether his current hearing loss disability and tinnitus are related to service.

On this point there are conflicting medical opinions of record.  The VA examiner, an audiologist, in October 2006 opined it was not likely that tinnitus or hearing loss was related to service.  As rationale, the audiologist noted the Veteran had normal hearing at separation and that research suggests there is no progression of hearing loss due to noise exposure after such exposure is discontinued.  

Conversely, the Veteran submitted an examination by a private physician specializing in ear, nose and throat (ENT) disabilities.  The physician noted the Veteran provided a very strong history of noise exposure while working in Vietnam as a truck driver and on the flight line, and has also asserted he was told at the time of discharge from service that he had some hearing loss.  The physician stated that he was "100 percent" certain that a portion of the Veteran's hearing loss was related to active service.  

In September 2014 the claims file was reviewed by a physician associated with the Appeals Management Center (AMC).  The physician stated that, contrary to the opinion of the VA examining audiologist cited above, it was his opinion the Veteran's hearing loss and associated tinnitus are at least as likely as not to have been incurred in or caused by service.  As rationale, the reviewer stated the Veteran had "normal" hearing on separation from service but had puretone shifts consistent with the reported military-related acoustic trauma.  

Thus, there are opinions both in favor of the claim and against the claim.  The Veteran's separation examination report contains puretone thresholds that are difficult to read.  There is also an actual audiogram in graph form of record, presumably corresponding with the Veteran's separation examination.  The Board notes that the linear representation on the graph dips into the 30 decibel range at 500 and 3000 Hertz on the left, and into the 40 decibel range briefly at 4000 Hertz and completely at 6000 Hertz on the right.  While correctly interpreting this graph is the province of medical professionals, the Board finds it does, however, lend some persuasive support to the AMC physician's reference to threshold shifts, as well as to the private physician's opinion.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, there are competent and probative medical opinions both in favor of and against the claim.  After reviewing the totality of the record, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's hearing loss disability is related to service has been reached in this case.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 

With respect to the claim for tinnitus, although the Veteran reports tinnitus has existed since service, statements to medical professionals prior to his current claim do not support such assertion.  Regardless, the Board notes that the AMC physician indicated the Veteran's tinnitus is associated with his hearing loss.  Accordingly, service connection for tinnitus as secondary to his now service-connected hearing loss is also established.  38 C.F.R. § 3.310.  


ORDER

Service connection for a hearing loss disability is granted.

Service connection for tinnitus is granted.



REMAND

The Veteran asserts on appeal that his lumbar spine disability is residual to a jeep accident in Vietnam, for which he was reportedly treated in a military hospital in Saigon.  The accident occurred the period from March to July 1969.  Alternatively, the Veteran has also asserted that his degenerative disc disease is related to herbicide exposure in Vietnam.

In support of his claim, the Veteran submitted a July 2014 "buddy statement" from JR, who served with the Veteran in Vietnam.  JR stated that he remembered the Veteran having been injured in a jeep wreck in mid-1969, and having been treated and released in a Saigon hospital.  The Veteran had complained of back pain thereafter.  

Service treatment records (STRs) are silent in regard to any back injury during service and the Veteran denied recurrent back pain on a Report of Medical History prepared in support of discharge examination.  Physical examination of the spine at that time was listed as normal. 

The Board notes that in the prior remand, the Board asked that an attempt to obtain records of the Veteran's alleged treatment at a military hospital in Saigon following his jeep accident.  However, the request for such records on VA Form 3101 listed the date of treatment as being in 2006, not March to July 1969 as alleged by the Veteran.  Accordingly, a request for such records using the proper dates of the alleged treatment should be made. 

The Board notes the AMC physician opined that the Veteran's lumbar spine disability is at least as likely as not incurred in or caused by in-service events including the jeep wreck.  However, the physician did not provide a sufficient rationale for the conclusion provided.  Thereafter, a VA examination was conducted by a physician's assistant, who opined that the Veteran's claimed spine disorder is less likely than not related to service.  As rationale, the VA examiner stated the Veteran had denied history of back pain at the time of his separation from service and nothing in STRs shows any back injury or complaints.  The Veteran had been treated at the VA Medical Center for various complaints beginning in 1999 but there was no complaint of back problems until 2008, nearly 38 years after discharge from service.  At that time, the Veteran endorsed history of remote motor vehicle accident but reported his back pain had been ongoing for 10-15 years.  However, the examiner did not explain why the current disability is not merely a delayed response the motor vehicle accident.  Thus, the Board finds that an additional opinion is warranted.

Accordingly, the issue is remanded for the following:

1.  Request through official sources the records of treatment allegedly received from the military hospital in Saigon following a claimed Jeep accident reportedly occurring between March and July 1969 while he was assigned to 12 QM Co 6th QM Bn in Vietnam.  All attempts to obtain such records should be documented in the file.  If the records cannot be obtained, the Veteran should be notified of such and a finding that further efforts would be futile should be made.

2.  Send the claims file to a VA neurosurgeon or orthopedic spine surgeon for review.  If a new examination is deemed necessary to respond to the question below, one should be scheduled.  Following review of the claims file, the specialist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability),   that the Veteran's lumbar spine disability is related to his reported jeep accident in service or to Agent Orange exposure.  The specialist may accept the premise that the Veteran was involved in a jeep accident that resulting in the Veteran being treated and released.  In rendering the opinion, the specialist should explain why the Veteran's current lumbar spine disability is/is not a delayed post-traumatic reaction first noted years after the accident. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


